Citation Nr: 0007485	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  95-25 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
episodic vertiginous episodes, with dizziness, faintness, and 
headaches.

2.  Entitlement to service connection for a neck disorder, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for a back disorder, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for a left knee 
disorder, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a right knee 
disorder, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for multiple joint 
pain, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a sinus disorder, 
to include as due to an undiagnosed illness.

8.  Entitlement to service connection for bleeding gums, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to February 
1992.  He served in Southwest Asia from September 29, 1990 to 
April 15, 1991.

His appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In a July 1994 rating decision, the RO denied the 
veteran's claims for service connection for a neck injury; 
low back pain; right and left knee disorders; joint pain; 
sinusitis; bleeding gums; and dizziness, faintness and 
episodic vertigo, as secondary to exposure to environmental 
agents during service in Southwest Asia.  The veteran 
appealed this decision and was subsequently granted service 
connection for episodic vertiginous episodes, dizziness, 
faintness, and headaches as due to an undiagnosed illness in 
an August 1995 rating decision.  The veteran also completed 
an appeal of this decision.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's claim for an increased rating.

2.  The veteran has dizzy spells involving nausea, loss of 
consciousness, and symptoms analogous to staggering which 
occur anywhere from three times per day to once per month.

3.  The veteran has presented no competent medical evidence 
either confirming an undiagnosed illness in regard to the 
veteran's claimed neck disorder, back disorder, left or right 
knee disorders, multiple joint pain, sinus disorder, or 
bleeding gums or showing a nexus between any diagnosed 
disorder and active service.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, and no more, for 
episodic vertiginous episodes, with dizziness, faintness, and 
headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.317, 3.321, 4.1, 4.3, 4.7, 4.10, 4.87, 
Diagnostic Code 6204 (1999).

2.  The claim of entitlement to service connection for a neck 
disorder, to include as due to an undiagnosed illness, is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.371 (1999).

3.  The claim of entitlement to service connection for a back 
disorder, to include as due to an undiagnosed illness, is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.371 (1999).

4.  The claim of entitlement to service connection for a left 
knee disorder, to include as due to an undiagnosed illness, 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.371 (1999).

5.  The claim of entitlement to service connection for a 
right knee disorder, to include as due to an undiagnosed 
illness, is not well grounded.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.371 (1999).

6.  The claim of entitlement to service connection for 
multiple joint pain, to include as due to an undiagnosed 
illness, is not well grounded.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.371 (1999).

7.  The claim of entitlement to service connection for a 
sinus disorder, to include as due to an undiagnosed illness, 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.371 (1999).

8.  The claim of entitlement to service connection for 
bleeding gums, to include as due to an undiagnosed illness, 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.371 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased evaluation for episodic vertiginous episodes, with 
dizziness, faintness, and headaches

The veteran has claimed that his dizzy spells have caused him 
to crash his truck and that they are interfering with his 
employment as a fork lift operator because he may be 
endangering his co-workers if he passes out when he drives 
the fork lift.  The veteran's representative has asked for a 
30 percent evaluation for his dizzy spells with loss of 
consciousness.

The Board acknowledges his contentions; however, the 
preliminary question is whether the veteran has satisfied his 
burden of submitting a well-grounded claim, and if so, 
whether the VA has properly assisted him in the development 
of that claim.  An allegation that a service-connected 
disability is more severe is sufficient to establish a well-
grounded claim for a higher evaluation.  See Caffrey v. 
Brown, 6 Vet.App. 337, 381 (1994); Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  Thus, his claim for an increased 
rating for episodic vertiginous episodes, with dizziness, 
faintness, and headaches is well grounded.  In other words, 
the Board finds that the veteran has presented a claim that 
is plausible when his contentions and the evidence of record 
are viewed in the light most favorable to his claim.  The 
Board is also satisfied that the record contains all relevant 
evidence necessary for an equitable disposition of this 
appeal, and no further assistance to the veteran is required.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  In making its determination, the Board bases the 
assigned rating, as far as practicable, on the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Although 
regulations require that the disability be viewed in relation 
to its whole recorded history, see 38 C.F.R. §§ 4.1, 4.2, 
4.41, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. § 
Part 4 (1999), including the rating criteria for evaluating 
ear disorders.  This amendment was effective June 10, 1999.  
See 64 Fed. Reg. 25202 through 25210 (May 11, 1999).  When a 
law or regulation changes after a claim has been filed, but 
before the administrative appeal process has been concluded, 
the VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet.App. 
308, 312-13 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Rhodan v. West, 12 Vet.App. 55 
(1998); see also 38 U.S.C.A. § 5110(g).  Therefore, the Board 
must evaluate the veteran's claim for an increased rating 
from June 10, 1999, under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to his 
claim, if indeed one is more favorable than the other.

The new regulations were not in effect when the August 1995 
rating decision was made, and the RO has not considered the 
new regulations.  Also, the veteran has not been given notice 
of the new regulations.  However, it is not necessary to 
remand this claim because he is not prejudiced by the Board's 
consideration of the new regulations in the first instance.  
See Bernard v. Brown, 4 Vet.App. 384 (1993).  The amended 
regulations did not result in any substantive changes 
relevant to this appeal.  Essentially, the old and new 
regulations for evaluating ear disorders are identical.  See 
64 Fed. Reg. 25202 (May 11, 1999).  In this case, neither 
rating criterion can be more favorable to the veteran's claim 
because they are identical in this case.

The veteran's vertiginous episodes, with dizziness, 
faintness, and headaches were service connected in August 
1995 and the RO assigned a 10 percent evaluation under 
Diagnostic Code (DC) 6204.  Under DC 6204, a 10 percent 
evaluation is warranted for peripheral vestibular disorders 
manifest by occasional dizziness.  A 30 percent evaluation is 
warranted for dizziness and occasional staggering.  Note:  
Objective findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable evaluation 
can be assigned under this code.  Hearing impairment or 
suppuration shall be separately rated and combined.  
38 C.F.R. § 4.87, DC 6204.

According to a Persian Gulf examination report of October 
1993, the veteran would sometimes not experience a dizzy 
spell all day, but then have up to three dizzy spells in a 
day that would last for about two to four minutes each.  The 
veteran reported that the dizzy spells began about two months 
after his return from Southwest Asia.

A September 1995 accident report reveals that the veteran 
"blacked out" while he was driving, and he hit a tree.  
Outpatient treatment notes from the VA Medical Center 
Fayetteville from September 1995 to October 1995 generally 
show that the veteran was experiencing increased bouts of 
nausea and blackouts.  According to the treatment records, he 
was worried about driving his forklift and he reported 
experiencing dizzy spells during which he would lose 
consciousness.

According to a November 1995 letter from C. F. Anderson, 
M.D., the veteran's dizzy spells began with a feeling of 
nausea and weakness, then progressed to where he felt 
unsteady and could not control his head.  He would break into 
a cold sweat, yawn deeply, and feel tired and down.  These 
episodes occurred up to three times per day, but did not 
occur every day.  Dr. Anderson diagnosed spells of 
unconsciousness with an undetermined etiology.

According to a VA examination report of September 1996, the 
veteran's hearing was essentially normal.  The examiner 
reported that the veteran's hearing thresholds and word 
recognition scores were within normal limits.  In connection 
with the VA general medical examination, an MRI of the 
veteran's brain was taken which showed that there was no 
evidence of abnormal mass effect.  The ventricular system, 
sulci, and basilar cisterns were normal and the examiner 
reported that the MRI was normal.

Treatment records from the VA Medical Center Houston from 
October 1997 to December 1997 collectively show that the 
veteran's dizzy spells and blackouts continued during that 
time.  The veteran reported that he felt "woozy" and he 
could not concentrate during the spells.  He reported in 
November 1997 that he had experienced four dizzy spells in 
the prior four months.  He also began to have headaches when 
the dizzy spells started.

As stated above, the veteran has requested a 30 percent 
evaluation for his episodic vertiginous episodes, with 
dizziness, faintness, and headaches.  Because the frequency 
of his dizzy spells, nausea, and black outs appears to be 
more than occasional, the Board agrees that a higher 
evaluation is warranted under DC 6204.  Although the 
veteran's vestibular disorder does not manifest itself every 
day, private and VA doctors have indicated that the veteran 
at times experiences dizzy spells up to three times per day.  
Thus, the Board finds that a 30 percent evaluation, the 
maximum under the schedular provisions, is warranted under DC 
6204.  The 30 percent criteria also require occasional 
staggering.  In this regard, the Board notes that the veteran 
becomes "woozy" and that he must sit down when he has one 
of his dizzy spells.  The Board finds that this language may 
be indicative of staggering under the applicable provision.  
Thus, a 30 percent evaluation, and no more, is granted for 
the veteran's dizzy spells.  On a separate note, DC 6204 
requires that hearing impairment should be rated separately, 
but as the VA examination report of September 1996 shows that 
his hearing is within normal limits, the Board will not apply 
another rating for hearing loss.

The Board has also considered whether the case should be 
referred to the Director of Compensation and Pension Service 
for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  However, although the veteran has been 
examined on a number of occasions by the VA, he has not 
required frequent hospitalization for his vertiginous 
episodes and the manifestations of the disability are those 
contemplated by the assigned schedular evaluations.  
Moreover, although there is evidence in the reports from the 
VA Medical Center Houston that the veteran has switched 
occupations, there is no evidence that his dizzy spells 
prevent him from working or interfere with his job to such an 
extent that extraschedular consideration is warranted in this 
case.  Therefore, the Board has determined that referral of 
the case for extraschedular consideration is not in order.

Claims for service connection

The veteran has reported that he was vaccinated for Anthrax 
and Botulism.  He has also indicated various other exposures 
during his Gulf War experience, including exposure to intense 
levels of smoke and soot from oil fires, pesticides in the 
form of spray and lotion, and exposure to microwave 
equipment.  He also picked up part of a Scud missile, an act 
which he believes may have exposed him to depleted uranium.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, 
including gastric and duodenal ulcers, may be presumed to 
have been incurred during service if manifest to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In addition, service connection may be established for 
chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2001.  38 C.F.R. § 3.317(a)(1)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for purposes of 
all laws in the United States.  38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

The initial question which must be answered in this case, 
however, is whether the veteran has presented well grounded 
claims for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet.App. 69, 73 (1995).  A well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
In the absence of evidence of well grounded claims, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claims, and the claims must fail.  See 
Grivois v. Brown, 6 Vet.App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet.App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet.App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet.App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet.App. 36, 43 (1993).  

The United States Court of Veterans Appeals (Court) has 
indicated that, alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  The Court held that the chronicity provision 
applies where there is evidence, regardless of its date, 
which shows that a veteran had a chronic condition either in 
service or during an applicable presumption period and that 
the veteran still has such a condition.  Savage v. Gober, 10 
Vet.App. at 495-97.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  Id.  If the chronicity 
provision does not apply, a claim may still be well grounded 
or reopened on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage v. Gober, 
10 Vet.App. at 498.

In this case, the veteran did not report to VA examinations 
scheduled at the VA Medical Center, Kansas City, Missouri on 
April 5, 1999 and on May 28, 1999.  By a letter of July 7, 
1999, the RO informed the veteran that his claim could be 
denied based on his failure to report.  The letter was 
addressed to 4572 E. 26th Street, Joplin, Missouri, 64804.  
The RO subsequently denied the veteran's claim by 
Supplemental Statement of the Case in November 1999, and the 
case was again certified for appellate review by the Board.  
Parenthetically, the record contains treatment records from 
the VA Medical Center Houston for a few months, but there is 
no clinical indication that the current Missouri address is 
inaccurate and the veteran has not informed the RO of any 
change in his address.  To date, the veteran has not offered 
a reason as to why he did not report to either examination.

With regard to his claims for service connection, the Board 
notes that applicable VA regulations dictate that when the 
veteran fails to cooperate, e.g., failure to report for an 
examination, the claim may be denied as not well grounded.  
The evidence in the claims file is basically insufficient to 
well ground the veteran's claim, and he has not cooperated 
with the VA in obtaining the needed medical evidence for an 
equitable disposition of his claims for service connection.  
Currently, there is no competent medical evidence confirming 
an undiagnosed illness exists, or showing a nexus between any 
diagnosed disorder and his period of active service.  Thus, 
his claims for service connection must be denied as not well 
grounded.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).


ORDER

Subject to the regulations governing the payment of monetary 
benefits, a rating of 30 percent, and no more, is granted for 
episodic vertiginous episodes, with dizziness, faintness, and 
headaches,.

Entitlement to service connection for a neck disorder, to 
include as due to an undiagnosed illness is denied.

Entitlement to service connection for a back disorder, to 
include as due to an undiagnosed illness is denied.

Entitlement to service connection for a left knee disorder, 
to include as due to an undiagnosed illness is denied.

Entitlement to service connection for a right knee disorder, 
to include as due to an undiagnosed illness is denied.

Entitlement to service connection for multiple joint pain, to 
include as due to an undiagnosed illness is denied.

Entitlement to service connection for a sinus disorder, to 
include as due to an undiagnosed illness is denied.

Entitlement to service connection for bleeding gums, to 
include as due to an undiagnosed illness is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

